AadOos

10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 3:21-cv-05647 Document 1-1 Filed 09/03/21 Page 1 of 12

_ Copy
ORG pay Eig ee
AUG 19 2004

Scott G. Weber, Clerk, Clark ¢ ao

 

 

SUPERIOR COURT FOR THE STATE OF WASHINGTON
IN AND FOR COUNTY OF CLARK

wo.2! 2 01573 Ue

Plaintiff, COMPLAINT FOR DAMAGES,
v. DECLARATORY RELIEF

42 USC §1981, 1983, 1985, 1986 &
1988

JEFFREY BETHUNE

The City of Washougal; a political
subdivision of the State of Washington, /
Chief of police Wendi Steinbronn in her [JURY TRIAL DEMANDED]
individual and official capacity, Officer
Francis Reagan individually and in his
official capacity as Police Officer for
City of Washougal

 

Defendants.

Plaintiff JEFFREY BETHUNE, by and through his attorneys Josephine C. Townsend ,
hereby requests a trial by jury and alleges:

I, PARTIES
1, JEFFREY BETHUNE was and is, at all times material hereto, an individual

residing in Clark County, Washington

Josephine C. Townsend

211 E. 11 Street Suite 104
Vancouver WA 98660
360-694-7601 ph » 360-694-7602
WSBA #31965

COMPLAINT - I

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

Case 3:21-cv-05647 Document 1-1 Filed 09/03/21 Page 2 of 12

2. Defendants City of Washougal is a municipal corporations and at all times the
employer of individual defendants. On information and belief, the City of Washougal
and Chief Wendi Steinbronn share management, policy making, training, oversight and
other responsibilities for the Officer Francis Reagan.
3. Defendant Wendi Steinbronn was at all times material hereto the Chief of Police
for Washougal Police Department. Chief Steinbronn supervised criminal prosecution
matters for the Washougal Police Department and was a policy maker for the Washougal
Police Department. Wendi Steinbronn is being sued individually and in her official
capacity.
4, Defendant FRANCIS REAGAN was at all times material hereto a police officer
for the Washougal Police Department and responsible for the criminal investigation of
Plaintiff. Francis Reagan is being sued individually and in his official capacity.
5. Each and all of the acts of the individual defendants alleged herein were done by
the individual defendants under color of law, to wit, under the color and pretense of
statutes, ordinances, regulations, customs, policies and usages of the State of Washington,
the City of Washougal, Washington, and the County of Clark.
6. At all times herein relevant, the individual defendants were acting within the
scope of their employment.
7, At all times relevant, the City of Washougal its agents, officers and employees,
including Wendi Steinbronn and Francis Reagan, acted jointly and in concert with the
other Defendants to pursue the investigation and prosecution of charges brought against
Plaintiff for alleged crimes and offenses of a theft of a firearm.

Josephine C. Townsend
211 E. 11" Street Suite 104

Vancouver WA 98660

360-694-7601 ph * 360-694-7602
WSBA #31965

COMPLAINT - 2

 

 
10

il

12

13

15

16

17

18

19

20

21

22

23

 

Case 3:21-cv-05647 Document 1-1 Filed 09/03/21 Page 3 of 12

Il. JURISDICTION AND VENUE
8. Defendants are individuals and/or political subdivisions of the state of
Washington. All of the unlawful acts and practices occurred in Clark County,
Washington. Subject matter jurisdiction, personal jurisdiction, and venue are properly

before this Court.

9. The acts and constitutional violations alleged herein were committed within Clark
County, Washington.

10. This action arises under the United States Constitution, particularly under the
provisions of the First, Fourth and Fourteenth Amendments to the Constitution of the
United States, and under federal law, particularly Title 42 of the United States Code, §§

1981, 1983,1985, 1986 and 1988,

11. This Court has jurisdiction of this case under and by virtue of Title 28 of the

United States Code, §§1331, 1342(4) and 1343.

Ill. COMPLIANCE WITH RCW 4.96
12. Plaintiff delivered Tort Claim notices to City of Washougal at least 60 days in
advance of this filing of the complaint. Plaintiff intends to add pendent state claims at
such time as allowed under RCW chapter 4.96.

IV. INTRODUCTION

13. This is an action for declaratory relief and money damages to redress the
deprivation by defendants, acting under color of statute, ordinance, regulation, custom
and/or usage, of rights, privileges or immunities secured to plaintiff by the First, Fourth

and Fourteenth Amendments to the Constitution of the United States of America with

Josephine C. Townsend

211 E. 11! Street Suite 104
Vancouver WA 98660
360-694-7601 ph » 360-694-7602
WSBA #31965

COMPLAINT - 3

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

Case 3:21-cv-05647 Document 1-1 Filed 09/03/21 Page 4 of 12

intent to deny plaintiff his civil rights, all of which arise under State and Federal Law, in
violation of Title 42 U.S.C. §§ 1981, 1983, 1985, 1986 and 1988, and the Constitutions,
laws and statutes of the United States and the State of Washington.

V. FACTS
14. On October 20, 2019, Plaintiff was arrested by Officer Francis Reagan and
charged by the Washougal Police Department of three counts of theft of a firearm.
15. Plaintiff's name was entered into the court system as a defendant on October 20,
2019, and his charges became public record.
16. Officer Reagan failed to conduct collateral interviews and failed to follow the
basic investigation Protocols before placing these charges against the Plaintiff.
17. Prosecutors in the Clark County Prosecutor’s office dismissed the charges which
were lodged against Plaintiff on January 9, 2020.
18. Defendant Francis Reagan falsely wrote and issued defamatory statements

regarding the Plaintiff which left false impressions regarding his reputation and harmed

his liberty interests.

VI. FIRST CLAIM FOR RELIEF
Denial of Civil Rights Pursuant to 42 U.S.C. § 1983

19, Plaintiff re-alleges and incorporates each and every allegation contained in
paragraphs “1” through “18”.

20. As the result of the actions of the defendants as described herein, Plaintiff was
subjected to the deprivation of rights, privileges and/or immunities secured by the United

Josephine C. Townsend

211 E. 11'* Street Suite 104
Vancouver WA 98660
360-694-7601 ph » 360-694-7602
WSBA #31965

COMPLAINT - 4

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 3:21-cv-05647 Document 1-1 Filed 09/03/21 Page 5 of 12

States Constitution and laws of this State and the United States and has been damaged

thereby. Plaintiff's rights, privileges and immunities deprived by defendants include, but

are not limited to:

(a) Right to due process of law;

(b) Right to freedom from unlawful search and seizure;

(c) Right to equal protection under the laws;

(d) Right to freedom from false arrest;

(e) Right to freedom from unlawful imprisonment; and

(f) Right to freedom from malicious abuse of process.
21. Asa direct result of the actions of defendants described herein, Plaintiff suffered
damages including but not limited to loss of income and earnings, loss of earning
capacity, mental suffering, damage to his relationship with his children, embarrassment,
humiliation, loss of enjoyment of life, fear, expenses for legal fees and costs and other

out-of-pocket expenses.

22. Plaintiff is entitled to recover from each defendant, jointly and severally, for his

damages, reasonable costs and attorney fees.

VII. SECOND CLAIM FOR RELIEF
Unconstitutional Custom, Practice or Policy (Municipal Liability under Monell)

23. Plaintiff re-alleges and incorporates each and every allegation contained in

paragraphs “1” through “22”.
24. Upon information and belief, the City of Washougal and their policy makers

condoned, permitted, encouraged and/or ratified a departmental policy, practice and/or

Josephine C. Townsend

2115. 11 Street Suite 104
Vancouver WA 98660
360-694-7601 ph * 360-694-7602
WSBA #31965

COMPLAINT - 5
10

1]

12

13

14

16

17

18

19

20

21

22

23

Case 3:21-cv-05647 Document 1-1 Filed 09/03/21 Page 6 of 12

custom permitting police officers and the City of Washougal to unlawfully arrest and

detain citizens without probable cause, and unlawfully commence and maintain criminal

prosecutions against citizens,

25. Defendants acted with deliberate indifference to the rights of citizens with whom

municipal employees were known to come into contact by failing to investigate and act

 

 

upon allegations of citizens charged by the Washougal Police Department of filing false
or unsubstantiated charges, commencing and maintaining criminal prosecutions against
citizens without probable cause.

26. Pursuant to policy or custom, City of Washougal, Wendi Steinbronn and Francis
Reagan ratified or tacitly authorized the unconstitutional actions of the employees of the
City of Washougal.

27. As aresult of the deliberate indifference toward his constitutional rights and as a
result of the customs and practices described herein, Plaintiff suffered the constitutional
deprivations and damages described above and is entitled to recover from each defendant,
jointly and severally, for his damages, reasonable costs and attorney fees,

VIIL THIRD CLAIM FOR RELIEF
Failure to Train (Municipal Liability under Monell)

28. Plaintiff re-alleges and incorporates each and every allegation contained in
paragraphs “1” through “27”.
29. Upon information and belief, City of Washougal, Wendi Steinbronn and Francis

Reagan are responsible for establishing, instituting and enforcing the policies, ordinances,

Josephine C. Townsend

211 E. 11" Street Suite 104
Vancouver WA 98660
360-694-7601 ph » 360-694-7602
WSBA #31965

COMPLAINT - 6

 
10 |

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 3:21-cv-05647 Document 1-1 Filed 09/03/21 Page 7 of 12

regulations, customs and practices of the City of Washougal insofar as relates to their

individual responsibilities in the police department.

30. The actions of the defendants as above alleged, include but are not

limited to:
(a) arresting (or causing to be arrested) citizens without probable cause to believe
that a crime had been committed or that the citizens being arrested had committed
any crime;
(b) failing to reasonably investigate whether a crime had been committed before
arresting and detaining citizens; including failing to investigate exculpatory
evidence;
(c) using their positions as police officers or prosecutors to intimidate and threaten
citizens and using their power to commence criminal actions against citizens in
order to attain personal goals and objectives;
(d) failing to intervene in the unconstitutional acts of co-employees and
subordinates;
(e) failing to train and failing to assure compliance with training of employees,
co-workers and subordinates in the proper techniques of investigation of charges
of sexual conduct with minors and for taking official action such as arrest and
prosecution in such cases;
(e) assisting and ratifying the unconstitutional acts of co-employees and
subordinates described herein.

COMPLAINT - 7 Josephine C. Townsend
2116. 11" Street Suite 104

Vancouver WA 98660
360-694-7601 ph » 360-694-7602
WSBA #31965
10

li

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 3:21-cv-05647 Document 1-1 Filed 09/03/21 Page 8 of 12

(f) failing to terminate the criminal prosecution of citizens, including plaintiff ,
upon learning facts showing a lack of probable cause to continue the prosecution.
(g) Failed to utilize established protocols in the investigation and corroborating
criminal complaints before arresting alleged defendants.
31. The above named defendants acted with deliberate indifference to the rights of the
citizens to whom its employees were known to come into contact, including the plaintiff,
by failing to properly train their employees to avoid improper actions which would likely
cause constitutional deprivations.
32. The above named Defendants acted with deliberate indifference to the
constitutional rights of the Plaintiff by maintaining a policy, practice or custom allowing
unconstitutional acts and by failing to train their employees with regard to proper and
lawful procedures in declaring conflicts of interests, corroborating criminal complaints,
making inquiries and arrests of citizens and commencing and maintaining criminal
prosecutions against citizens, knowing or having reason to know that the policy, practice
or custom and the failure to properly train their employees would result in a deprivation
of the constitutional rights of the citizenry.
33. As a result of the deliberate acts and failures to act, customs and practices of
Defendants described herein, Plaintiff suffered the constitutional deprivations and

damages described above.

34. Plaintiff is entitled to recover from each defendant, jointly and severally, for his

damages, reasonable costs and attorney fees.

Josephine C. Townsend

214, 17' Street Suite 104
Vancouver WA 98660
360-694-7601 ph ° 360-694-7602
WSBA #31965

COMPLAINT - 8
10

1

12

13

14

15

16

17

18

19

20

vA

22

23

 

 

Case 3:21-cv-05647 Document 1-1 Filed 09/03/21 Page 9 of 12

IX. FOURTH CLAIM FOR RELIEF
Failure to Supervise (Municipal Liability under Monell)

35. Plaintiff re-alleges and incorporates each and every allegation contained in
paragraphs “1” through “34”,

36. The actions and failures to act of the defendants as described herein included the
failure to adequately supervise co-workers and subordinates.

37, As a result of the deliberate acts and failures to act, failure to supervise, and
customs and practices of Defendants described herein, Plaintiff suffered the constitutional

deprivations and damages described above.

38. Plaintiff is entitled to recover from each defendant, jointly and severally, for his
damages, reasonable costs and attorney fees.

X. FIFTH CLAIM FOR RELIEF

(NEGLIGENCE)

39. Plaintiff re-alleges and incorporates each and every allegation contained in
paragraphs “1” through “38”.
40,  Theactions and failures to act of the defendants as described herein included
negligence in their performance of their official duties;
41.  Asaresult of the negligent acts and failures to act, of Defendants described
herein, Plaintiff suffered the constitutional deprivations and damages described above.

XI. SIXTH CLAIM FOR RELIEF

DEFAMATION

Josephine C. Townsend

211. 11" Street Suite 104
Vancouver WA 98660
360-694-7601 ph * 360-694-7602
WSBA #31965

COMPLAINT - 9
10

11

12

17

18

19

20

21

22

23

Case 3:21-cv-05647 Document 1-1 Filed 09/03/21 Page 10 of 12

42. Plaintiff re-alleges and incorporates each and every allegation contained in
paragraphs “1” through “41”.

43. Defendant Francis Reagan made false and defamatory statements regarding
Plaintiff;

44. Defendant Francis Reagan knew or should have known that the information
contained within his report and probable cause statement were incorrect, false, without
corroboration and that such information including the arrest of Plaintiff would cause

damage to his reputation;

45. Defendant Francis Reagan, falsely reported that Plaintiff had committed felony

crimes

46. Plaintiff suffered damages as a result of the libel and slander committed by

Defendant Francis Reagan.

WHEREFORE, plaintiff demands judgment against the defendants as follows:

1. A determination and declaration from the court that the policies and procedures
outlined above violated the rights, privileges or immunities secured to plaintiff by the
First, Fourth and Fourteenth Amendments to the Constitution of the United States of
America and the laws and constitution of the State of Washington, and enjoining and
directing defendants to correct their procedures and practices to bring into conformity
with generally accepted practices and procedures;

2. Against each defendant, jointly and severally, for all special, general and

compensatory damages on each of Plaintiff's claims in amounts to be proven at trial.

COMPLAINT - 10 Josephine C. Townsend
2116. 11 Street Suite 104

Vancouver WA 98660
360-694-7601 ph » 360-694-7602
WSBA #31965

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 3:21-cv-05647 Document 1-1 Filed 09/03/21 Page 11 of 12

3, Against the individual defendants and municipal defendants for punitive and
exemplary damages, and for attorney fees and costs under the Civil Rights Act, 42 U.S.C.

Section 1983 and 1985, et. seq. and 42 U.S.C. Section 1988.

4. For such other and further relief as this court deems just, proper, and equitable.

Dated this \ KB day of August 2021

‘Att for Plaintiff: ME 5 *
orneys for Plaintt ( g Ay Ly e ee
——~“Is/Jsephhine C. Townsend

 

Josephine C. Townsend

211 E. 17 Street Suite 104
Vancouver WA 98660
360-694-7601 ph ° 360-694-7602
WSBA #31965

COMPLAINT - 11

 
Case 3:21-cv-05647 Document 1-1 Filed 09/03/21 Page 12 of 12

IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
IN AND FOR CLARK COUNTY

Jeffrey Bethune | yno.2t-2-01873-06
— Plaintiff/Petitioner, —)

) NOTICE OF ASSIGNMENT TO JUDICIAL

) DEPARTMENT AND SETTING SCHEDULING

a | ) CONFERENCE DATE (LR40(C))
The City of Washougal, et al. |) _.
oe bated -

Defendant/Respondent. ) Judge: [David E. Gregerson _ _

) Department: 2

 

Vv.

 

 

 

 

 

Notice to Plaintiff/Petitioner(s):

e Case filed, then served: Plaintiff(s)/Petitioner(s) shall serve on all parties a copy of this Notice of
Assignment to Judicial Department on the Defendant(s)/Respondent(s) along with a copy of the Summons
and Complaint.

e Case served, then filed: Plaintiff(s)/Petitioner(s) shall serve on all parties a copy of this Notice of
Assignment to Judicial Department within ten (10) days of filing.

e Service by publication pursuant to court order: Plaintiff(s)/Petitioner(s) shall serve on all parties a copy of
this Notice of Assignment to Judicial Department within ten (10) days of the Defendant(s)/Respondent(s)

first response or appearance.

 

Failure to appear on the date below may result in dismissal of the case by the Court.
Mandatory Scheduling Conference Datei! 2/17/2021 at 9:00 A.M.

Joint Status Report Due By! 2/13/2021 (at least 5 days prior to the
Scheduling Conference)

At the time of the mandatory hearing, the Court will adopt a Case Scheduling Order which will
include the trial date.

At least 5 days prior to the Scheduling Conference a Joint Status Report must be filed with a courtesy
copy provided to the assigned judicial department in accordance with LR 40(C)(4).

 

 

 

 

 

 

08/23/2021 s/Josephine C. Townsend
Date Petitioner or Petitioner’s Attorney
Address: E. 11th Street, Suite 104, Vancouver, WA 98660
Telephon¢ 300)694- 760 1

 

r-maidOSIe@jctownsend.com

 

Notice of Assignment to Judicial Department
